 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1663 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Supporting the goals and ideals of Sickle Cell Disease Awareness Month. 
 
 
Whereas Sickle Cell Disease is an inherited blood disorder that is a major health problem in the United States and worldwide; 
Whereas Sickle Cell Disease causes the rapid destruction of sickle cells, which results in multiple medical complications, including anemia, jaundice, gallstones, strokes, and restricted blood flow, damaging tissue in the liver, spleen, and kidneys, and death; 
Whereas Sickle Cell Disease causes episodes of considerable pain in one’s arms, legs, chest, and abdomen; 
Whereas Sickle Cell Disease affects an estimated 70,000 to 100,000 Americans; 
Whereas approximately 1,000 babies are born with Sickle Cell Disease each year in the United States, with the disease occurring in approximately 1 in 500 newborn African American infants, 1 in 1,000 newborn Hispanic Americans, and is found in persons of Greek, Italian, East Indian, Saudi Arabian, Asian, Syrian, Turkish, Cypriot, Sicilian, and Caucasian origin; 
Whereas more than 2,000,000 Americans have the sickle cell trait, and 1 in 12 African Americans carry the trait; 
Whereas there is a 1 in 4 chance that a child born to parents who both have the sickle cell trait will have the disease; 
Whereas the life expectancy of a person with Sickle Cell Disease is severely limited, with an average life span for an adult being 45 years; 
Whereas, though researchers have yet to identify a cure for this painful disease, advances in treating the associated complications have occurred; 
Whereas researchers are hopeful that in less than two decades, Sickle Cell Disease may join the ranks of chronic illnesses that, when properly treated, do not interfere with the activity, growth, or mental development of affected children; 
Whereas Congress recognizes the importance of researching, preventing, and treating Sickle Cell Disease by authorizing treatment centers to provide medical intervention, education, and other services and by permitting the Medicaid program to cover some primary and secondary preventative medical strategies for children and adults with Sickle Cell Disease; 
Whereas the Sickle Cell Disease Association of America, Inc. remains the preeminent advocacy organization that serves the sickle cell community by focusing its efforts on public policy, research funding, patient services, public awareness, and education related to developing effective treatments and a cure for Sickle Cell Disease; and 
Whereas the Sickle Cell Disease Association of America, Inc. has requested that the Congress designate September as Sickle Cell Disease Awareness Month in order to educate communities across the Nation about sickle cell and the need for research funding, early detection methods, effective treatments, and prevention programs: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Sickle Cell Disease Awareness Month; and
(2)promotes education of teachers, school nurses, and school personnel in educational strategies such as distance learning and tutoring that will ensure children with Sickle Cell Disease can continue to access and pursue their education.  
 
Lorraine C. Miller,Clerk.
